Exhibit 10.1

 

September 26, 2008

 

CONFIDENTIAL

 

Dear Tamara:

 

Favrille, Inc. (the “Company”) values the contributions that you have made to
date, and we feel that you are a vital part of the team charged with exploring
and/or executing strategic alternatives for the Company.

 

The Company wishes to continue to retain your services and to incentivize you to
continue as an employee for as long as the Company currently anticipates that it
will need your services.  We recognize that such continued service is likely to
result in you delaying and/or foregoing other employment opportunities. 
Accordingly, if you remain employed with the Company through November 1, 2008,
the Company will pay you a retention bonus in the form of an enhancement of your
base salary by fifty percent (50%) from June 7, 2008 through November 1, 2008.
(An extension from October 1, 2008, per the previous letter agreement dated
September 7, 2008)  The bonus will be advanced to you on the Company’s standard
payroll dates, beginning June 30, 2008.  In the event that you voluntarily leave
the employment of the Company prior to November 1, 2008, the bonus amounts
previously advanced to you, since October 1, 2008, will be deducted from your
final paycheck (provided that the amount so deducted shall not cause your wage
for the pay period in question to be reduced below the minimum wage required by
law), and by your signature below you expressly authorize the Company to make
such a deduction from your final pay.  In the event that the Company elects to
terminate your employment (other than for misconduct) prior to November 1, 2008
you will receive the full retention bonus, calculated through November 1, 2008,
in your final pay.  This retention bonus is in addition to any other form or
amount of compensation that you are eligible to receive pursuant to any other
arrangement with the Company.

 

This payment will be contingent upon the following:

 

·                  Continued employment with the Company through November 1,
2008; and

·                  That you have not received any type of disciplinary action or
warning or committed any act of misconduct in connection with your employment.

 

This agreement does not change the nature of your employment or alter the other
terms of your employment agreement with the Company as set forth in the
Employment Agreement dated January 6, 2005, between you and the Company.  You
will continue to be bound by the Company’s policies.  This agreement constitutes
the full and complete expression of our arrangement with respect to the bonus
described herein and supersedes any prior oral commitments or representations. 
This agreement cannot be modified except by a written instrument approved and
signed by both you and the Company’s Chief Executive Officer.

 

Sincerely,

 

/s/ John P. Longenecker

 

 

John P. Longenecker, Ph.D.

President and Chief Executive Officer

 

 


ACCEPTED:


 

/s/ Tamara A. Seymour

 

Date:

10-1-2008

Tamara Seymour

 

 

 

--------------------------------------------------------------------------------